EXHIBIT 10.63
Alpha Natural Resources, Inc.
(formerly Foundation Coal Holdings, Inc.)
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement for employees
This Restricted Stock Unit Award Agreement is dated as of the issue date (the
“Issue Date”) set forth on Exhibit A attached hereto (this “Agreement”), and is
between Alpha Natural Resources, Inc., a Delaware corporation (the “Company”),
and the eligible employee to whom the Committee has made this Award (the “Award
Recipient”).
The 2004 Stock Incentive Plan (as amended and restated, the “Plan”) was
established to aid the Company and its Affiliates in recruiting and retaining
key employees, directors or consultants of outstanding ability and to motivate
such employees, directors or consultants to exert their best efforts on behalf
of the Company and its Affiliates by providing compensation and incentives
through the granting of Awards. All capitalized terms not otherwise defined in
this Agreement have the same meaning given such capitalized terms in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the delivery of this Agreement in the name and on behalf of
the Company, and has authorized the delivery of this Agreement.
Agreement
The parties agree as follows:
Section 1. Issuance of Stock.
(a) Subject and pursuant to all terms and conditions stated in this Agreement
and in the Plan, on the Issue Date, the Company hereby grants to Award Recipient
the number of restricted stock units (the “Units”) for the Company’s common
stock, par value $0.01 per share (the “Common Stock”), set forth on Exhibit A.
Except as otherwise provided herein, the shares of the Company’s Common Stock
which vest each year under your Unit Award will be issued to you on the vesting
date or if the vesting date is not a business day, on the immediately following
business day (or as soon as reasonably practicable but in no event later than
the 15th day of the third month following such date), subject to your
satisfaction of all applicable income and employment withholding taxes. For
purposes of this Agreement, the “Shares” of Common Stock to be issued under this
Award shall include all of the shares of Common Stock issued to Award Recipient
pursuant to this Agreement plus any Shares issued with respect to such shares of
Common Stock before the Shares are actually issued under this Award, including,
but not limited to, shares of the Company’s capital stock issued by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.
(b) Notwithstanding the foregoing or any provision of this Agreement or the Plan
to the contrary, the delivery of any vested Shares shall be delayed until six
(6) months after Award Recipient’s Separation from Service to the extent
required by Section 409A(a)(2)(B)(i) as provided under the terms of the Plan.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

 



--------------------------------------------------------------------------------



 



Section 2. Vesting; Restriction on Transfer and Forfeiture of Unvested Units.
(a) None of the Units may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and Exhibit A. Except as set forth in this
Section 2, effective after the close of business on the date Award Recipient
experiences a Separation from Service or, if earlier, the date Award Recipient
breaches the confidentiality covenant as described in Section 10 hereof, any
Units that are not vested in accordance with this Section 2 shall be
automatically forfeited to the Company without any further obligation on the
part of the Company.
(b) Except as provided herein, the Units will vest according to the vesting
schedule set forth on Exhibit A. Unless otherwise provided in a Company plan
applicable to Award Recipient or any agreement between the Award Recipient and
the Company (or any Affiliate), if: (i) a Change of Control (as defined below)
occurs prior to the end of the full vesting period and the Award Recipient
experiences an involuntary Separation from Service by the Company and any
Affiliate other than for Cause within the 90-day period immediately preceding,
on or within the one (1) year period following such Change of Control, the Units
that have not been previously cancelled and forfeited shall become fully vested
and payable; (ii) Award Recipient experiences a Separation from Service as a
result of Award Recipient’s Normal Retirement (as defined below), any unvested
Units shall become vested upon such Separation from Service; (iii) Award
Recipient experiences a Separation from Service as a result of Permanent
Disability (as defined below), death or Early Retirement (as defined below), any
unvested Units will vest based on the ratio of the number of complete months the
Award Recipient is employed or serves with the Company and any Affiliate during
the vesting period to the total number of months in the vesting period;
(iv) Award Recipient experiences an involuntary Separation from Service by the
Company and any Affiliate as a result of the dissolution or liquidation of the
Company or the Award Recipient’s employer, any unvested Units shall vest
immediately prior to such dissolution or liquidation event; or (v) Award
Recipient experiences an involuntary Separation from Service by the Company and
any Affiliate other than for Cause (as defined below), then the number of Units
that are vested after the close of business on the date Award Recipient
experiences an involuntary Separation from Service by the Company and any
Affiliate shall be calculated as if Award Recipient had been continuously
employed by the Company and any Affiliate for an additional three months.
(c) For purposes of this Agreement, the following terms shall have the following
meanings:
(i) the term “Change of Control” shall mean (A) any merger, consolidation or
business combination in which the stockholders of the Company immediately prior
to the merger, consolidation or business combination do not own at least a
majority of the outstanding equity interests of the surviving parent entity,
(B) the sale of all or substantially all of the Company’s and its Affiliates’
assets in a single transaction or a series of related transactions, (C) the
acquisition of beneficial ownership or control of (including, without
limitation, power to vote) a majority of the outstanding Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act), or (D) a contested election of directors, as a result of
which or in connection with which the persons who were directors of the Company
before such election or their nominees cease to constitute a majority of the
Board. Notwithstanding the foregoing or any provision of this Agreement or the
Plan to the contrary, it is intended that the foregoing definition of Change of
Control qualify as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, within the meaning of Treas. Reg. Section 1.409A-3(i)(5), and
shall be interpreted and construed to effectuate such intent;
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

2



--------------------------------------------------------------------------------



 



(ii) the term “Permanent Disability” shall mean the Award Recipient is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Award Recipient’s employer;
(iii) the term “Normal Retirement” shall mean (i) the date Award Recipient
reaches the age of 62 with ten (10) Years of Service or (ii) the date Award
Recipient reaches the age of 65;
(iv) the term “Early Retirement” shall mean a combination of age and Years of
Service which equals 80 (for example, an Award Recipient who reaches the age of
50 with thirty (30) Years of Service);
(v) the term “Cause” shall mean “Employer Cause” as set forth in any employment
agreement between the Award Recipient, the Company or any Affiliate or, in the
absence of such an agreement, “Cause” as defined by the Company’s and its
Affiliates’ plans applicable to the Award Recipient or employment policies in
effect at the time of the Award Recipient’s Separation from Service and/or a
violation of the Company’s Code of Business Ethics;
(vi) the term “Separation from Service” shall mean the Award Recipient’s death,
retirement or other termination of Employment or service with the employer
(including all persons treated as a single employer under Sections 414(b) and
414(c)). For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Sections 414(b) and 414(c); provided
that the language “at least 50 percent” shall be used instead of “at least
80 percent” in each place that it appears in Section 1563(a)(1), (2) and (3) and
Treas. Reg. Section 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. Whether an Award Recipient has experienced a Separation
from Service will be determined based on all of the facts and circumstances in
accordance with the guidance issued under Section 409A and, to the extent not
inconsistent therewith, the terms of the Plan; and
(vii) the term “Years of Service” shall mean the aggregate annual periods of
continuous employment or other service with the Company and any parent,
affiliate or subsidiary of the Company measured from the Award Recipient’s date
of hire (or re-hire) and ending on the date the Award Recipient Separates from
Service, including employment or other service with any affiliates or
subsidiaries which become such after the Issue Date, including any predecessors
and any other entities as approved by the Committee (or its delegatee(s)). An
absence or leave approved by the Company or an Affiliate, to the extent
permitted by applicable provisions of the Code, shall not be considered an
interruption of employment or performance of services for any purpose under this
Agreement.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

3



--------------------------------------------------------------------------------



 



Section 3. Dividend Equivalent Rights.
Should a regular cash dividend be declared on the Company’s Common Stock at a
time when unissued Shares of such Common Stock are subject to the Award, then
the number of Shares at that time subject to your Award will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:
X = (A x B)/C, where

  X  = 
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;
      A  = 
the number of unissued Shares subject to this Award as of the record date for
such dividend;
      B  = 
the per Share amount of the cash dividend; and
      C  = 
the closing selling price per Share of the Company’s Common Stock on the New
York Stock Exchange on the payment date of such dividend.
 

The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares of Common Stock
to which they relate under the Award.
Section 4. Investment Representation. Award Recipient hereby acknowledges that
the Units and Shares relating to the Units shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws or as otherwise provided herein or in the Plan.
Award Recipient also agrees that the Units and Shares which Award Recipient
acquires pursuant to this Agreement will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable securities laws,
whether federal or state.
Section 5. Rights as an Award Recipient. You will not have any stockholder
rights, including voting rights and actual dividend rights, with respect to the
shares subject to your Award until you become the record holder of those shares
following their actual issuance to you and your satisfaction of the applicable
withholding taxes.
Section 6. Clawback/Recoupment.
(a) The Committee may, to the extent permitted by governing law, require
reimbursement of any payment of Common Stock received upon the vesting of this
Award if the Award Recipient is an employee of pay grade 22 or higher as of the
Issue Date and the Committee has determined, in its sole discretion, that the
Award Recipient engaged in ethical misconduct in violation of the Company’s Code
of Business Ethics, which the Committee reasonably determines caused material
business or reputational harm to the Company and its Affiliates.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

4



--------------------------------------------------------------------------------



 



(b) If the Committee reasonably determines that any payment of Common Stock
received upon the vesting of this Award should be reimbursed under subsection
(a), then the Award Recipient shall be required to promptly reimburse the
Company in an amount the Committee reasonably determines to be appropriate,
which could equal the full value of the Common Stock the Award Recipient
received hereunder for the three years after its issuance.
(c) In the event the Award Recipient is obligated to reimburse the Company for
amounts under subsection (b), the Company may, at its sole election:
(i) require the Award Recipient to pay the amount in a lump sum within 30 days
of such determination;
(ii) deduct the amount from any other compensation owed to the Award Recipient
(as a condition to acceptance of this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or
(iii) a combination of subsections (c)(i) and (c)(ii).
(d) By accepting this Award, the Award Recipient agrees that timely payment to
the Company as set forth in this Section 6 is reasonable and necessary, and that
timely payment to the Company as set forth in this Section 6 is not a penalty,
and it does not preclude the Company from seeking all other remedies that may be
available to the Company. The Award Recipient further acknowledges and agrees
that the Award Recipient’s Units shall be cancelled and forfeited without
payment by the Company if the Committee reasonably determines that the Award
Recipient has engaged in the conduct specified under subsection (a).
Section 7. Taxes and Withholdings. Award Recipient acknowledges that any income
for federal, state or local income tax purposes, including payroll taxes, that
the Award Recipient is required to recognize on account of the vesting of the
Units and/or issuance of the Shares to Award Recipient shall be subject to
withholding of tax by the Company. In accordance with administrative procedures
established by the Company, Award Recipient may elect to satisfy Award
Recipient’s minimum statutory withholding tax obligations, if any, on account of
the vesting of the Units and/or issuance of Shares, in one or a combination of
the following methods: in cash or by separate check made payable to the Company
and/or by authorizing the Company to withhold from the Shares to be issued to
the Award Recipient a sufficient number of whole Shares distributable in
connection with such Award equal to the applicable minimum statutory withholding
tax obligation. Notwithstanding any provision herein to the contrary, in the
event an Award becomes subject to FICA taxes before the Shares under the Award
would otherwise be issued, the Company shall (and without providing the Award
Recipient with an election) issue a sufficient number of whole Shares under such
Award, that does not exceed the applicable minimum statutory withholding tax
obligation with respect to such FICA taxes and any federal, state or local
income taxes that may apply as a result of such accelerated issuance of Shares
and the Company shall withhold such Shares to satisfy such FICA and any related
income tax liability; provided, however, that any such accelerated issuance of
Shares shall be made only to the extent permitted under Treasury Regulations
section 1.409A-3(j)(4)(vi). In the event Award Recipient does not make such
payments when requested or required, the Company may refuse to issue or cause to
be delivered any Shares under this Agreement or any other incentive plan
agreement entered into by Award Recipient and the Company and any Affiliate
until such payment has been made or arrangements for such payment satisfactory
to the Company have been made.
Section 8. No Right to Employment. Neither the Plan nor this Agreement shall be
deemed to give Award Recipient any right to continue to be employed by, or
provide services to, the Company or any Affiliate, nor shall the Plan or the
Agreement be deemed to limit in any way the Company’s or any Affiliate’s right
to terminate the employment or services of the Award Recipient at any time.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

5



--------------------------------------------------------------------------------



 



Section 9. Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company and its Affiliates in connection with
actions taken by Award Recipient while employed by the Company and/or its
Affiliates, including but not limited to assistance in connection with any
lawsuits or other claims against the Company and/or its Affiliates arising from
events during the period in which Award Recipient was employed by the Company or
any Affiliate.
Section 10. Confidentiality. Award Recipient acknowledges that the business of
the Company and its Affiliates is highly competitive and that the Company’s and
its Affiliates’ strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company and its Affiliates use in their business to obtain a
competitive advantage over competitors. Award Recipient further acknowledges
that protection of such confidential business information and trade secrets
against unauthorized disclosure and use is of critical importance to the Company
and its Affiliates in maintaining their competitive position. Award Recipient
acknowledges that by reason of Award Recipient’s duties to and association with
the Company and its Affiliates, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company and its Affiliates. Award Recipient hereby
agrees that Award Recipient will not, at any time, make any unauthorized
disclosure of any confidential business information or trade secrets of the
Company and its Affiliates, or make any use thereof, except in the carrying out
of employment responsibilities. Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient’s intent to
disclose any such confidential business information in such context so as to
allow the Company and its Affiliates an opportunity (which Award Recipient will
not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate. Any information not specifically related
to the Company and its Affiliates would not be considered confidential to the
Company and its Affiliates. In addition to any other remedy available at law or
in equity, in the event of any breach by Award Recipient of the provisions of
this Section 10 which is not waived in writing by the Company, all vesting of
the Units shall cease effective upon the occurrence of the actions or inactions
by Award Recipient constituting a breach by Award Recipient of the provisions of
this Section 10.
Section 11. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company (including its
Affiliates) and Award Recipient and their respective heirs, representatives,
successors and permitted assigns. This Agreement shall not confer any rights or
remedies upon any person other than the Company (including its Affiliates) and
the Award Recipient and their respective heirs, representatives, successors and
permitted assigns. The parties agree that this Agreement shall survive the
issuance of the Shares.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

6



--------------------------------------------------------------------------------



 



Section 12. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and the Plan is
made a part hereof as though fully set forth in this Agreement. Award Recipient,
by acceptance of this Award, (i) represents that he or she is familiar with the
terms and provisions of the Plan, and (ii) agrees to abide by all of the terms
and conditions of this Agreement, and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Committee
(or its designee) of the Plan upon any question arising under the Plan and this
Agreement (including, without limitation, the date of Award Recipient’s
Separation from Service). In the event of any conflict between the Plan and this
Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly, except to the extent that the Plan gives the Committee
express authority to vary the terms of the Plan by means of this Agreement, in
which case, this Agreement shall govern.
Section 13. Entire Agreement. Except as otherwise provided herein, the Plan and
this Agreement constitute the entire agreement between the parties and supersede
any prior understandings, agreements, or representations by or between the
parties, written or oral, to the extent they relate in any way to the subject
matter of this Agreement.
Section 14. Choice of Law. To the extent not superseded by federal law, the laws
of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
Section 15. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient and, if to the Company,
at its address provided in Section 19 and, if to the Award Recipient, the Award
Recipient’s most recent address set forth in the Company’s and its Affiliates’
records. Either party to this Agreement may send any notice, request, demand,
claim, or other communication under this Agreement to the intended recipient at
such address using any other means (including personal delivery, expedited
courier, messenger service, telecopy, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
Section.
Section 16. Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
subject to the terms of the Plan, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to comply with
Section 409A (or, if applicable, to cause this Award to be excepted from
Section 409A).
Section 17. Section 409A. This Award is intended to comply with Section 409A (or
an exception thereto) and the regulations promulgated thereunder and shall be
construed accordingly. Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A may impose upon Award Recipient certain taxes or
interest charges for which Award Recipient is and shall remain solely
responsible.
Section 18. Legends. The Company may at any time place legends referencing the
provisions of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the Shares relating to
this Award.
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

7



--------------------------------------------------------------------------------



 



Section 19. Acknowledgments.
(a) By accepting the Units, the Award Recipient acknowledges receipt of a copy
of the Plan and the prospectus relating to the Units, and agrees to be bound by
the terms and conditions set forth in the Plan and this Agreement, as in effect
and/or amended from time to time.
(b) The Plan and related documents, which may include but do not necessarily
include the Plan prospectus, this Agreement and financial reports of the
Company, may be delivered to you electronically. Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or its designee’s discretion. Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
(c) Award Recipient acknowledges that, by receipt of this Award, Award Recipient
has read this Section 19 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 19. Award Recipient acknowledges
that Award Recipient may receive from the Company a paper copy of any documents
delivered electronically at no cost if Award Recipient contacts the Senior Vice
President of Human Resources of the Company by telephone at (276) 619-4410 or by
mail to One Alpha Place, P.O. Box 2345, Abingdon, VA 24212. Award Recipient
further acknowledges that Award Recipient will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails.
[Remainder of this Page Intentionally Left Blank]
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
                    , 2010.

          ALPHA NATURAL RESOURCES, INC.
    By         Name:         Title:      

Address:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 2345
Abingdon, VA 24212
Attn: Senior Vice President of Human Resources
AWARD RECIPIENT
 
Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

     
Name of Award Recipient:
   
 
   
Number of Units:
   
 
   
Issue Date:
   
 
   
Vesting Period/Schedule:
 
Except as otherwise provided in the Agreement, the Units will vest in three
equal annual installments beginning on the one-year anniversary of the Issue
Date.

Restricted Stock Unit Award Agreement
for Employees (Grades 22-30)

 

10